
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.18.2


Execution Copy

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITY DEPOSIT AGREEMENT

between

EME HOMER CITY GENERATION L.P.

and

THE BANK OF NEW YORK

as Collateral Agent

--------------------------------------------------------------------------------

Dated as of December 7, 2001

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I   Definitions   2  
Section 1.1
 
Defined Terms.  The following terms shall have the meanings indicated:
 
2  
Section 1.2
 
Other Definitional Provisions.
 
5
ARTICLE II
 
Agreement of Collateral Agent; Creation of Accounts; Grant of Security Interests
 
5  
Section 2.1
 
Agreement of Collateral Agent
 
5  
Section 2.2
 
Creation of Accounts and Subaccounts.
 
6  
Section 2.3
 
Delivery of Revenues, etc. to Collateral Agent
 
6  
Section 2.4
 
Security Interests in the Lessee Accounts
 
7  
Section 2.5
 
Securities Accounts
 
7
ARTICLE III
 
Deposits into Accounts
 
8  
Section 3.1
 
Revenue Account
 
8  
Section 3.2
 
Recovery Event Proceeds Account
 
8  
Section 3.3
 
Reserve Account
 
8  
Section 3.4
 
Equity Account, Supplemental Account and Additional Reserve Account
 
8  
Section 3.5
 
LD Account. The Facility Lessee agrees that there shall be deposited into the LD
Account all sums received by or on behalf of the Facility Lessee during the NOx
Reserve Period on account of performance liquidated damages and similar payments
pursuant to the SCR Construction Contract.
 
8  
Section 3.6
 
Deposits Irrevocable.
 
9
ARTICLE IV
 
Transfers from Accounts
 
9  
Section 4.1
 
Revenue Account.
 
9  
Section 4.2
 
Recovery Event Proceeds Account.
 
10  
Section 4.3
 
Senior Rent Payment Account
 
11  
Section 4.4
 
Reserve Account
 
11
 
 
 
 
 

i

--------------------------------------------------------------------------------

 
Section 4.5
 
LD Account; NOx Reserve Account.  During the NOx Reserve Period, subject to
Section 4.13 hereof, on each Business Day specified in the Request Letter, the
Collateral Agent shall transfer to the Facility Lessee from the funds on deposit
in the applicable subaccount of the LD Account and the NOx Reserve Account
respectively, the amount certified in such Request Letter to be the aggregate
amount then due and payable in respect of emission allowances required to be
acquired by the Facility Lessee from time to time during such period. The
transfers shall be made from the applicable subaccounts of the LD Account and
the NOx Reserve Account in the following order of priority: first, the
applicable subaccount of the LD Account and second, the applicable subaccount of
the NOx Reserve Account. Subject to Section 4.13, on the first Monthly Transfer
Date following the end of the NOx Reserve Period the balance remaining in each
subaccount of the LD Account and the NOx Reserve Account shall be transferred
into the Equity Account.
 
11  
Section 4.6
 
Permitted Indebtedness Account
 
11  
Section 4.7
 
Equity Account.
 
12  
Section 4.8
 
Supplemental Account and Additional Reserve Account
 
14
 
 
(b)  On each Monthly Transfer Date and immediately prior to making the transfers
contemplated by Section 4.7, the Collateral Agent shall transfer all funds on
deposit in each subaccount of the Supplemental Account and the Additional
Reserve Account into the applicable subaccount of the Equity Account.
 
15
 
 
(c)  On the Lien Release Date, all amounts on deposit in the subaccounts of the
Additional Reserve Account shall be transferred to the Equity Account.
 
15
 
 
(d)  After giving effect to all transfers contemplated by Section 4.7, on each
Restricted Payment Date which occurs during the Additional Reserve Period, from
funds on deposit in the applicable subaccount of the Supplemental Account, the
amount certified by the Facility Lessee in the Request Letter delivered in
connection with such date the following amounts in the following order of
priority:
 
15
 
 
first, on each Restricted Payment Date if (a) such Restricted Payment Date does
not occur during a Restricted Payment Blockage Period and (b) the conditions to
the payments of Component A of Basic Lease Rent are satisfied pursuant to
Section 6.9 of the applicable Participation Agreement, into the applicable
subaccount of the Subordinated Rent Payment Account, an amount payable with
respect to the Component A of Basic Lease Rent plus all Excepted Payments, if
any, due and payable under the applicable Facility Lease on the Restricted
Payment Date, together with the amount of all deficiencies, if any, with respect
to all payments required in all prior months, as certified in the Request
Letter;
 
15
 
 
 
 
 

ii

--------------------------------------------------------------------------------


 
 
second, on each Restricted Payment Date if (a) such Restricted Payment Date does
not occur during a Restricted Payment Blockage Period and (b) the conditions to
the payment of Component A of Basic Lease Rent set forth in Section 6.9 of the
applicable Participation Agreement are satisfied, into the applicable subaccount
of the Subordinated Reserve Account, an amount equal to the difference, if
positive, between the Reserve Requirement under the applicable Facility Lease
and the sum of the balances on deposit in the applicable subaccounts of the
Reserve Account and the Subordinated Reserve  Account; and
 
15
 
 
third, on each Restricted Payment Date if (a) such Restricted Payment Date does
not occur during a Restricted Payment Blockage Period and (b) the conditions to
the payment of Component A of Basic Lease Rent set forth in Section 6.9 of the
applicable Participation Agreement are satisfied, the balance remaining in the
applicable subaccount of the Equity Account, either into the applicable
subaccount of the Distributions Account for the making of Restricted Payments if
the conditions to making these payments as set forth in Section 6.10 of the
applicable Participation Agreement are satisfied or into the applicable
subaccount of the Suspended Distributions Account if such conditions in
Section 6.10 of the applicable Participation Agreement are not satisfied.
 
15  
Section 4.9
 
Subordinated Rent Payment Account
 
15  
Section 4.10
 
Subordinated Reserve Account
 
16  
Section 4.11
 
Suspended Distributions Account
 
16  
Section 4.12
 
Delivery of Request Letters
 
16  
Section 4.13
 
Shortfall Notices
 
16  
Section 4.14
 
Transfers from Accounts During a Default Period.
 
16  
Section 4.15
 
Collateral Agent's Calculations
 
18  
Section 4.16
 
Insufficient Amounts
 
18
ARTICLE V
 
Investment
 
18
ARTICLE VI
 
Collateral Agent
 
18  
Section 6.1
 
Rights, Duties, etc.
 
18  
Section 6.2
 
Resignation or Removal
 
19
ARTICLE VII
 
Determinations
 
19
 
 
 
 
 

iii

--------------------------------------------------------------------------------


ARTICLE VIII
 
Miscellaneous
 
19  
Section 8.1
 
Indemnification of Collateral Agent
 
19  
Section 8.2
 
Waiver of Right of Set-Off
 
20  
Section 8.3
 
Termination
 
20  
Section 8.4
 
Severability
 
20  
Section 8.5
 
Counterparts
 
20  
Section 8.6
 
Amendments
 
20  
Section 8.7
 
APPLICABLE LAW
 
20  
Section 8.8
 
Notices
 
21  
Section 8.9
 
Benefit of Scurity Deposit Agreement
 
21

iv

--------------------------------------------------------------------------------

        AMENDED AND RESTATED SECURITY DEPOSIT AGREEMENT, dated as of December 7,
2001 (this "Agreement"), between EME HOMER CITY GENERATION L.P., a Pennsylvania
limited partnership ("EME Homer City" or the "Facility Lessee"), and THE BANK OF
NEW YORK, as collateral agent for the Secured Parties (as defined below) (in
such capacity, the "Collateral Agent") and THE BANK OF NEW YORK, in its capacity
as a "securities intermediary" as defined in Section 8-102 of the New York UCC
(in such capacity, the "Securities Intermediary")

RECITALS

        A.    Contemporaneously herewith, EME Homer City will enter into a
transaction pursuant to the Participation Agreements listed on Schedule 1, each
by and among EME Homer City, the applicable Owner Lessor, Wells Fargo Bank
Northwest, National Association, not in its individual capacity but solely as
Owner Manager, the Owner Participant, Homer City Funding LLC, as Lender, the
Lease Indenture Trustee, the Security Agent and The Bank of New York, not in its
individual capacity but solely as Bondholder Trustee (as amended, modified and
supplemented and in effect from time to time, collectively, the "Participation
Agreements") whereby EME Homer City will sell undivided interests in its
generating assets to the Owner Lessors and the Owner Lessors will lease such
undivided interests in its generating assets to EME Homer City under the
Facility Leases.

        B.    In consideration of the transactions contemplated by the
Participation Agreements, EME Homer City will be obligated to pay to the Secured
Parties the aggregate amount of all obligations owed by EME Homer City to the
Secured Parties under the Operative Documents (the "Leveraged Lease
Obligations").

        C.    In satisfaction of the requirements of the Secured Parties, the
Facility Lessee desires by this Agreement to provide interests in certain
Accounts as security for EME Homer City's obligations under the Participation
Agreements and the other Operative Documents.

        D.    In order to simplify administration of such Accounts and to
provide for the orderly enforcement of their respective rights, the Secured
Parties have appointed the Collateral Agent to serve as their common
representative, to be the beneficiary under any security interest intended to
benefit the Secured Parties, and to hold the liens created, or to be created,
under the Operative Documents.

        E.    The parties hereto desire by this Agreement (as defined above) to
provide for the receipt of Revenues and the application thereof to the payment
of Operating Expenses (as defined below) and Leveraged Lease Obligations and for
other purposes as described herein.

        F.    Pursuant to the Ownership and Operation Agreement, dated as of
December    , 2001 (as amended, supplemented or otherwise modified from time to
time, the "Ownership and Operation Agreement"), among the Collateral Agent and
the Secured Parties, the Collateral Agent has agreed to serve as a common
collateral agent for all Secured Parties.

        G.    It is a condition precedent to the approval by the Secured Parties
of the transactions contemplated by the Operative Documents that the Facility
Lessee shall have executed and delivered this Agreement to the Collateral Agent
for the benefit of the Secured Parties.

        H.    The parties hereto desire to amend and restate the Security
Deposit Agreement, among Edison Mission Holdings Co., Edison Mission Finance
Co., Homer City Property Holdings, Inc., Chestnut Ridge Energy Co., Mission
Energy Westside, Inc., EME Homer City Generation L.P. and United States Trust
Company of New York, as Collateral Agent, dated March 18, 1999 in its entirety
and release the liens granted therein as provided herein.

--------------------------------------------------------------------------------


        NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
each of the parties hereto hereby agrees that the Security Deposit Agreement,
dated March 18, 1999 is hereby amended and restated as follows:


ARTICLE I
Definitions


        Section 1.1    Defined Terms.    The following terms shall have the
meanings indicated:

        "Accounts" means all accounts established pursuant to Section 2.2 of
this Agreement.

        "Additional Reserve Account" has the meaning specified in Section 2.2.

        "Additional Reserve Period" means the period from and including the
Additional Reserve Trigger Date to but excluding the Lien Release Date.

        "Additional Reserve Trigger Date" means the first Restricted Payment
Date on which the conditions set forth in Section 6.9(c)(i) of the Participation
Agreement are not satisfied.

        "Amendment Date" means the date the Operative Documents are executed.

        "Authorized Representative" means those of officers and employees of the
Facility Lessee whose signatures and incumbency shall have been certified by the
Facility Lessee to the Collateral Agent and each Owner Lessor's Representative.

        "Collateral Agent" has the meaning specified in the Preamble.

        "Component A Letter of Credit" means a letter of credit that may be
delivered to the Collateral Agent at the election of a Owner Lessor in total or
partial satisfaction of the amount on deposit in the applicable subaccount of
the Equity Account, the Supplemental Equity Account and the Additional Reserve
Account in accordance with Section 4.7 hereof.

        "Default Period" means the period commencing on the date the Collateral
Agent receives a written notice from the Facility Lessee or any of the Secured
Parties stating that a Lease Default or a Lease Event of Default has occurred
and is continuing under any of the Facility Leases. Such notice shall be deemed
to have been delivered if a voluntary petition of Bankruptcy has been filed
under Title 11 of the United States Code (or any similar action has been taken
under the laws of any other jurisdiction) with respect to the Facility Lessee.

        "Depositary" means Bank of America NT&SA.

        "EME Homer City" has the meaning specified in the Preamble.

        "Entitlement Order" means "entitlement order" as defined in Article 8 of
the New York UCC.

        "Equity Account" has the meaning specified in Section 2.2.

        "Facility Lessee Provided Letter of credit" has the meaning provided in
Section 4.7(b)(ii).

        "LD Account" has the meaning specified in Section 2.2.

        "Letter of Credit Account" has the meaning specified in
Section 4.7(b)(i).

        "Lien Release Date" means the date on which all amounts payable in
respect of the Lessor Notes have been paid in full and the Lien of the Lease
Indenture has been released in accordance with the terms thereof.

        "Limitation Period" means each period (a) commencing on a first
Restricted Payment Date on which the condition contained in Section 6.9(c)(i) of
the applicable Participation Agreement is not satisfied and which immediately
succeeds a Restricted Payment Date on which such condition was

2

--------------------------------------------------------------------------------




satisfied and (b) ending on the first subsequent Restricted Payment Date on
which the condition contained in Section 6.9(c)(i) of the applicable
Participation Agreement is satisfied.

        "Monthly Transfer Date" means the last Business Day of each month.

        "Moody's" means Moody's Investors Service, Inc.

        "New York UCC" means the Uniform Commercial Code as from time to time in
effect in the State of New York.

        "Notice of Action" has the meaning for so long as the Lessor Notes are
outstanding and the Lien of the Lease Indenture has not been discharged
specified in the Lease Indenture; provided that after the Liens of the Indenture
Trustee have been discharged and the Lease Indenture has been terminated, the
applicable Owner Participant, during any Event of Default and upon the exercise
of remedies pursuant to Section 17.1 of the Facility Lease, the applicable Owner
Participant may deliver a "Notice of Action" to the Collateral Agent directing
the Collateral Agent to take action pursuant to Section 4.13(b).

        "NOx Reserve Account" has the meaning specified in Section 2.2.

        "NOx Reserve Period" means the period commencing on the first Monthly
Transfer Date after September 30, 2003 and ending on the first Monthly Transfer
Date when the Homer City Generating Station Units 1,2 and 3 selective catalytic
reduction (SCR) systems become Operational.

        "NOx Reserve Requirement" means the amount equal to the expenditures
incurred by the Facility Lessee for acquisition of emission allowances actually
used (other than pursuant to the Permitted Trading Activities) during the prior
fiscal year multiplied by three.

        "Obligations" means all obligations and liabilities of the Facility
Lessee which may arise under or in connection with the Operative Documents or
any other Transaction Document whether on account of Rent payment obligations,
reimbursement obligations, the unpaid principal of and interest on Permitted
Indebtedness, fees, indemnities, costs, expenses or otherwise (including all
fees and disbursements of counsel to the Collateral Agent and to the Secured
Parties that are required to be paid by the Facility Lessee pursuant to the
terms of any Transaction Document).

        "Operating Account" has the meaning specified in Section 2.2.

        "Operating Expenses" means, in respect of any period, all cash amounts
paid by the Facility Lessee in the conduct of its business during such period,
including premiums for insurance policies, fuel supply and transportation costs,
utilities, costs of maintaining, renewing and amending Governmental Approvals,
franchise, licensing, property, real estate and income taxes, sales and excise
taxes, general and administrative expenses, employee salaries, wages and other
employment-related costs, business management and administrative services fees
and other fees, expenses and capital expenditures necessary for the continued
operation and maintenance of the Facility and the conduct of business of EME
Homer City.

        "Operative Documents" has the meaning specified in each of the
Participation Agreements.

        "Organic Document" means, with respect to any Person that is a
corporation, its certificate of incorporation, its by-laws and all shareholder
agreements, voting trusts and similar arrangements applicable to any of its
authorized shares of capital stock, and, with respect to any Person that is a
limited partnership, its certificate of limited partnership and partnership
agreement.

        "Owner Lessor's Representative" means each Person designated as serving
as indenture trustee, collateral agent, lenders' representative or in any
similar capacity for an Owner Lessor, provided

3

--------------------------------------------------------------------------------




however, that for as long as the Lessor Notes of such Owner Lessor are
outstanding, this term shall refer to the Security Agent.

        "Payment Dates" means Rent Payment Dates and Permitted Indebtedness
Payment Dates.

        "Permitted Indebtedness Account" has the meaning set forth in
Section 2.2 hereof.

        "Permitted Indebtedness Payment Date" means, with respect to any
Permitted Indebtedness, any date on which amounts are payable on such Permitted
Indebtedness.

        "Pledged Accounts" means, collectively, the Revenue Account, the Senior
Rent Payment Account, the Recovery Event Proceeds Account and the Equity
Account.

        "Proceeds" has the meaning specified in the New York UCC.

        "Recovery Event" means any settlement of or payment of $5,000,000 or
more in respect of (a) any property or casualty insurance claim relating to the
Facility or any part thereof or (b) any seizure, condemnation, confiscation or
taking of, or requisition of title or use of, the Facility or any part thereof
by any Governmental Authority.

        "Recovery Event Proceeds" means proceeds received in respect of a
Recovery Event (regardless of whether the amount thereof is less than
$5,000,000).

        "Recovery Event Proceeds Account" has the meaning specified in
Section 2.2.

        "Request Letter" means each letter from time to time delivered by an
Authorized Representative of the Facility Lessee or by the Facility Lessee to
the Collateral Agent requesting the transfer and/or release of funds from one or
more Accounts or subaccounts, as applicable to or on behalf of the Facility
Lessee in accordance with the terms of this Security Deposit Agreement, each
such letter to be in such form acceptable to the Collateral Agent.

        "Required Secured Parties" has the meaning specified in the Ownership
and Operation Agreement.

        "Restoration" means the replacement or restoration of the Facility or
any part thereof in respect of which the Facility Lessee or any of the Owner
Lessors have received Recovery Event Proceeds.

        "Restricted Payment Blockage Date" means any date on which the Facility
Lessee would not be permitted to make a Component A Payment pursuant to
Section 6.9 of the applicable Participation Agreement (other than as a result of
the failure to satisfy the condition set forth in Section 6.9(a) of the
applicable Participation Agreement).

        "Restricted Payment Blockage Period" means each Limitation Period,
provided that in no event shall any such period exceed eighteen months.

        "Restricted Payments" has the meaning specified in each of the
Participation Agreements.

        "Revenue Account" has the meaning specified in Section 2.2.

        "S&P" means Standard & Poor's Rating Group.

        "Secured Parties" means the Collateral Agent and the Owner Lessors.

        "Securities Intermediary" has the meaning specified in Section 2.5.

        "Senior Rent Reserve Amount" means, on any date with respect to an
applicable Facility Lease, the sum of the aggregate amount of Senior Rent due
and unpaid on that date under such Facility Lease and the lesser of (i) the
amount of the second succeeding payment of Senior Rent (other than of the type
specified in clause (b) of the definition thereof) under such Facility Lease and

4

--------------------------------------------------------------------------------




(ii) the aggregate of all amounts transferred into the applicable subaccount of
the Equity Account pursuant to Section 4.1(a) during Limitation Periods (and
regardless of whether any such amounts thereafter remain on deposit in such
applicable subaccount of the Equity Account).

        "Special Reserve Balance" means, with respect to the calculation of the
Modified Senior Rent Service Coverage Ratio for any period, the sum of (a) the
amount on deposit (or, in the case of the projected Modified Senior Rent Service
Coverage Ratio, projected to be on deposit) in the applicable subaccount of the
Supplemental Account on the last day of such period, (b) the amount deposited
(or, in the case of the projected Modified Senior Rent Service Coverage Ratio,
projected to be deposited) into the applicable subaccount of the Equity Account
during the Limitation Period in which the last day of such calculation period
occurs but only to the extent such amount remains (or is projected to remain) on
deposit in the applicable subaccount of the Equity Account on the last day of
such calculation period, (c) the amount deposited (or, in the case of the
projected Modified Senior Rent Service Coverage Ratio, projected to be
deposited) into the applicable subaccount of the Additional Reserve Account
during the Limitation Period in which the last day of such calculation period
occurs but only to the extent such amount remains (or is projected to remain) on
deposit in the applicable subaccount of the Additional Reserve Account on the
last day of such calculation period, (d) the amount on deposit (or, in the case
of the projected Modified Senior Rent Service Coverage Ratio, projected to be on
deposit) in the applicable subaccount of the Subordinated Rent Payment Account
on the last day of such period and (e) the amount on deposit (or, in the case of
the projected Modified Senior Rent Service Coverage Ratio, projected to be on
deposit) in the applicable subaccount of the Subordinated Reserve Account on the
last day of such period.

        "Transaction Documents" means the Operative Documents and each
indenture, loan agreement, underwriting agreement, security purchase agreement
or other document entered into in connection with any Permitted Indebtedness.

        Section 1.2    Other Definitional Provisions.    

        (a)  Unless otherwise defined in Section 1.1 hereof, each capitalized
term used in this Agreement and not otherwise defined herein shall have the
respective meaning set forth in Appendix A to the Participation Agreements
unless the context hereof shall otherwise require. The general provisions of
Appendix A to the Participation Agreements shall apply to terms used in this
Agreement and specifically defined herein. References to applicable Operative
Documents (or other agreements) shall mean Operative Documents (or other
agreements) as such term is defined in the Participation Agreement to which the
relevant Owner Lessor is a party.


ARTICLE II
Agreement of Collateral Agent;
Creation of Accounts; Grant of Security Interests


        Section 2.1    Agreement of Collateral Agent.    The Collateral Agent
agrees to accept all cash, cash equivalents, instruments, investments and other
securities to be delivered to or held by the Collateral Agent pursuant to the
terms of this Agreement, and, from such cash, cash equivalents, instruments,
investments and other securities, to make the releases and transfers
contemplated by this Agreement as and when required in accordance with the terms
hereof. The Collateral Agent shall hold and safeguard the Accounts (other than
the Operating Account and the cash, cash equivalents, instruments, investments
and other securities on deposit therein) during the term of this Agreement in
accordance with the provisions hereof. The Collateral Agent shall treat the
cash, cash equivalents, instruments, investments and other securities in each
Pledged Account as pledged by the Facility Lessee to the Secured Parties, to be
held by the Collateral Agent, as agent of the Secured Parties, in trust in
accordance with the provisions hereof.

5

--------------------------------------------------------------------------------


        Section 2.2    Creation of Accounts and Subaccounts.    

        (a)  On or prior to the Amendment Date, (i) the Collateral Agent shall
establish in the corporate trust department of The Bank of New York, a special,
segregated and irrevocable trust account designated the "Homer City Revenue
Account" (the "Revenue Account") and (ii) EME Homer City shall establish with
the Depositary a special and segregated account designated the "Homer City
Operating Account" (the "Operating Account").

        (b)  On or prior to the Amendment Date, the Collateral Agent shall
establish in the corporate trust department of The Bank of New York, special,
segregated and irrevocable trust accounts as follows:

          (i)  one designated the "Homer City Recovery Event Proceeds Account"
(the "Recovery Event Proceeds Account");

        (ii)  one designated the "Homer City Senior Rent Payment Account" (the
"Senior Rent Payment Account");

        (iii)  one designated the "Homer City Subordinated Rent Payment Account"
(the "Subordinated Rent Payment Account");

        (iv)  one designated the "Homer City Reserve Account" (the "Reserve
Account");

        (v)  one designated the "Homer City Equity Account" (the "Equity
Account");

        (vi)  one designated the "Homer City Supplemental Equity Account" (the
"Supplemental Account");

      (vii)  one designated the "Homer City Suspended Distributions Account"
(the "Suspended Distributions Account");

      (viii)  one designated the "Homer City Subordinated Reserve Account" (the
"Subordinated Reserve Account");

        (ix)  one designated the "Homer City Distributions Account" (the
"Distributions Account");

        (x)  one designated the "Homer City Permitted Indebtedness Account" (the
"Permitted Indebtedness Account"); and

        (xi)  one designated the "Homer City Additional Debt Service Reserve
Account" (the "Additional Reserve Account").

        (c)  On or prior to September 30, 2002, the Collateral Agent shall
establish in the corporate trust department of The Bank of New York special,
segregated and irrevocable trust accounts as follows:

          (i)  one designated the "Homer City Liquidated Damages Account" (the
"LD Account");

        (ii)  one designated the "Homer City NOx Reserve Account" (the "NOx
Reserve Account").

        (d)  Each of the Accounts (other than the Revenue Account, the Operating
Account and the Permitted Indebtedness Account) shall be subdivided into eight
subaccounts, one subaccount for each Facility Lease. The Collateral Agent shall
maintain separate records for each subaccount. Amounts deposited into or debited
from such Accounts shall be deposited or debited from the applicable subaccount
as provided herein.

        Section 2.3    Delivery of Revenues, etc. to Collateral Agent.    The
Facility Lessee shall cause all Revenues and Recovery Event Proceeds and all
cash, cash equivalents, instruments, investments and

6

--------------------------------------------------------------------------------

other securities in its possession (excluding amounts received by the Facility
Lessee as transfers from the Operating Account or the Distributions Account in
accordance with this Agreement) to be delivered immediately to the Collateral
Agent for deposit into the Accounts pursuant to Article III. All such Revenues,
cash, cash equivalents, instruments, investments and other securities at any
time on deposit in the Accounts shall be held in the exclusive custody of the
Collateral Agent for the purposes and on the terms set forth in this Agreement.

        Section 2.4    Security Interests in the Lessee Accounts.    In order to
secure the payment of the Obligations, and the performance and observance by the
Facility Lessee of all of its covenants, agreements and obligations to the
Secured Parties under the Transaction Documents, the Facility Lessee hereby
pledges and assigns to the Collateral Agent, and hereby grants in favor of the
Collateral Agent for the ratable benefit of the Secured Parties, a security
interest in all of the Facility Lessee's right, title and interest, whether now
owned or hereafter acquired and whether now existing or hereafter coming into
existence, in, to and under (i) all Revenues, (ii) the Revenue Account, the
Senior Rent Payment Account, the Recovery Event Proceeds Account, the Equity
Account and all cash, cash equivalents, instruments, investments and other
securities on deposit therein, (iii) all security entitlements with respect to
any and/or all of the foregoing and all Proceeds of the foregoing. All Accounts
(other than the Operating Account) and all cash, cash equivalents, instruments,
investments and other securities on deposit therein and security entitlements
with respect thereto shall, subject to the provisions of this Agreement, be
subject to the exclusive dominion and control of the Collateral Agent, and the
Collateral Agent shall have the sole and exclusive right to withdraw or order a
transfer of funds from such Accounts, and the Facility Lessee hereby irrevocably
appoints the Collateral Agent as its true and lawful attorney, with full power
of substitution, for the purpose of making any such withdrawal or ordering any
such transfer of funds from any such Account, which appointment is coupled with
an interest and is irrevocable. The Facility Lessee shall not have any rights or
powers with respect to any amounts in any of the Accounts (other than the
Operating Account) or any part thereof except (i) as provided in the Investments
section of this Security Deposit Agreement, (ii) the right to have such amounts
applied in accordance with the provisions of this Security Deposit Agreement,
and (iii) the right described in Section 4.7(b)(ii).

        Section 2.5    Securities Accounts.    The parties hereto hereby agree
that:

        (a)  the Accounts (other than the Operating Account) shall be treated as
"securities accounts" as such term is defined in Section 8-501 of the New York
UCC;

        (b)  The Securities Intermediary shall, subject to the terms of this
Agreement, treat the Facility Lessee as the person entitled to exercise the
rights that comprise any financial assets credited to the Accounts;

        (c)  all property delivered to the Securities Intermediary, pursuant to
the terms of this Agreement, will be promptly credited to the appropriate
Account;

        (d)  all securities or other property underlying any financial assets
credited to such Accounts shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or in blank and in no case
will any financial asset credited to any Account be registered in the name of
the Facility Lessee, payable to the order of the Facility Lessee or specially
indorsed to the Facility Lessee except to the extent the forgoing have been
specially indorsed to the Securities Intermediary or in blank;

        (e)  each item of property (whether investment property, financial
asset, security, instrument or cash) credited to such Accounts shall be treated
as a "financial asset" within the meaning of Section 8-102(a)(9) of the New York
UCC; and

        (f)    if at any time the Securities Intermediary shall receive an
Entitlement Order issued by the Collateral Agent and relating to any of the
Pledged Accounts, the Securities Intermediary shall

7

--------------------------------------------------------------------------------




comply with such entitlement order without further consent by the Facility
Lessee or any other person. In the event the Facility Lessee, if permitted to
give any Entitlement Order with respect to any Pledged Account and such order
conflicts with or contradicts an Entitlement Order issued by the Collateral
Agent, the Securities Intermediary shall always follow the Entitlement Orders
issued by the Collateral Agent.


ARTICLE III
Deposits into Accounts


        Section 3.1    Revenue Account.    The Facility Lessee agrees that there
shall be deposited into the Revenue Account all Revenues and all proceeds of
Permitted Indebtedness (including proceeds received pursuant to the SocGen
Instrument) received by or on behalf of itself and any proceeds of liquidated
damages or settlement proceeds arising out of contractual claims related to the
Facility. If, notwithstanding the foregoing, the Facility Lessee receives any
Revenues or proceeds of Permitted Indebtedness, it shall immediately deliver
such Revenues in the exact form received (duly indorsed, if appropriate, in a
manner satisfactory to the Collateral Agent) to the Collateral Agent for deposit
into the Revenue Account. The Collateral Agent shall have the right to receive
all Revenues directly from the Persons owing the same. All Revenue and proceeds
of Permitted Indebtedness received by the Collateral Agent shall be deposited
into the Revenue Account.

        Section 3.2    Recovery Event Proceeds Account.    The Facility Lessee
agrees that there shall be deposited into the Recovery Event Proceeds Account
all Recovery Event Proceeds provided, that if the aggregate amount of Recovery
Event Proceeds with respect to a Recovery Event is less than $5 million, such
proceeds shall be transferred to the Revenue Account if requested pursuant to a
Request Letter. If, notwithstanding the foregoing, the Facility Lessee shall
receive any such proceeds, it shall immediately deliver such proceeds in the
exact form received (duly endorsed, if appropriate, in a manner satisfactory to
the Collateral Agent) to the Collateral Agent for deposit into the Recovery
Event Proceeds Account. The Collateral Agent shall have the right to receive all
such proceeds directly from the Persons owing the same. All such proceeds
received by or on behalf of the Collateral Agent shall be deposited into the
Recovery Event Proceeds Account. Amounts deposited into the Recovery Event
Proceeds Account shall be credited to each subaccount thereof based upon each
Owner Lessor's Percentage of such deposited amounts.

        Section 3.3    Reserve Account.    The Facility Lessee agrees that on
the Amendment Date there shall be deposited into the Reserve Account the
proceeds from the sale of the Facility received pursuant to the Facility Deeds
and the Bills of Sale, in a total amount of $[134] million. Such amount shall be
credited to each subaccount of the Reserve Account based upon each Owner
Lessor's Percentage of such deposited amount. No additional amounts shall be
deposited into the Reserve Account.

        Section 3.4    Equity Account, Supplemental Account and Additional
Reserve Account.    The Facility Lessee agrees that any Component A Letter of
Credit or Facility Lessee Provided Letter of Credit (in each case with respect
to the applicable Facility Lease) delivered to the Collateral Agent in
accordance with the terms of Section 4.7(b) hereof shall be deposited in the
applicable subaccounts of the Equity Account, the Additional Reserve Account or
the Supplemental Account and all proceeds from a draw thereon shall be deposited
in the applicable subaccounts of the Equity Account, the Additional Reserve
Account or the Supplemental Account.

        Section 3.5    LD Account.    The Facility Lessee agrees that there
shall be deposited into the LD Account all sums received by or on behalf of the
Facility Lessee during the NOx Reserve Period on account of performance
liquidated damages and similar payments pursuant to the SCR Construction
Contract.

8

--------------------------------------------------------------------------------


        Section 3.6    Deposits Irrevocable.    Any deposit made into the
Accounts hereunder shall be irrevocable and all cash, cash equivalents,
instruments, investments and other securities on deposit shall be held in trust
by the Collateral Agent, and applied solely as provided herein.


ARTICLE IV
Transfers from Accounts


        Section 4.1    Revenue Account.    

        (a)  Subject to Section 4.13, on each Monthly Transfer Date the
Collateral Agent shall transfer with respect to each Owner Lessor, such Owner
Lessor's Percentage of the funds on deposit in the Revenue Account in the
following amounts in the following order of priority:

        first, to the Operating Account, the amount certified in such Request
Letter to be such Owner Lessor's Percentage of the excess, if any, of the
aggregate amount of Operating Expenses then due and payable or projected to
become due and payable in the next succeeding month over the balance then on
deposit in the Operating Account; provided that if the Annual Budget in effect
for such Fiscal Year of the Facility Lessee was determined in accordance with
Section 5.14(b) or 5.14(c) of any Participation Agreement, then the amount
withdrawn from the Operating Account on any Monthly Transfer Date during such
Fiscal Year shall not exceed the amount set forth in such Annual Budget for the
immediately succeeding calendar month unless agreed to by the Majority in
Interest of the Owner Lessors except with respect to fuel and emission allowance
costs which shall not be subject to the consent or approval of the Owner
Lessors;

        second, to the Collateral Agent, the applicable Owner Lessor's Owner
Manager, the Lease Indenture Trustee, the Security Agent and the Bondholder
Trustee, the amount certified in the Request Letter delivered in connection with
such Monthly Transfer Date to be the sum of the unpaid fees, indemnities, costs
and expenses then due and payable to such Persons in respect of their respective
services in such capacities; provided that in the case of the Collateral Agent
and the Bondholder Trustee, such amount shall be such Owner Lessor's Percentage
of the sum of the unpaid fees, indemnities, costs and expenses of the Collateral
Agent and the Bondholder Trustee;

        third, into the applicable subaccount of the Senior Rent Payment
Account, an amount equal to (a) 1/6th of the aggregate amount (except with
respect to the first Rent Payment Date following the Closing Date, 1/3rd of the
aggregate amount) which is payable on or within six months following such
Monthly Transfer Date on account of Senior Rent (other than of the type
specified in clause (b) of the definition thereof) under such Owner Lessor's
Facility Lease and (b) the aggregate amount of all Senior Rent of the type
specified in clause (b) of the definition thereof, under such Owner Lessor's
Facility Lease for which will become due and payable prior to the next Monthly
Transfer Date together with the amount of all deficiencies, if any, with respect
to deposits required to be made in the applicable subaccount of the Senior Rent
Payment Account in all prior months, as certified in the Request Letter;

        fourth, subject to Section 4.13 hereof and to Section 6.9 of the
Participation Agreement, if applicable, and to the Operative Documents
applicable to the Persons entitled thereto, an amount equal to all other
Supplemental Rent (other than Excepted Payments) under the applicable Facility
Lease then due and payable to such Persons as certified in the Request Letter;

        fifth, into the Permitted Indebtedness Account, such Owner Lessor's
Percentage of an amount equal to 1/6th of the amounts due and payable in respect
of Permitted Indebtedness on or within six months following such Monthly
Transfer Date (including all unpaid fees,

9

--------------------------------------------------------------------------------




indemnities, costs and expenses then due and payable with respect to such
Permitted Indebtedness), as certified in the Request Letter; provided that, in
the case of the SocGen Instrument, (A) in the event that no Early Termination
Date (as defined in the SocGen Instrument) has occurred, there shall also be
deposited into the Permitted Indebtedness Account 1/6th of the amount (the
"Additional Amount") required to be paid in accordance with the SocGen
Instrument on or within six months following such Monthly Transfer Date in
excess of the amount relating to the SocGen Instrument referred to in this
clause fifth above; and (B) in the event that an Early Termination Date (as so
defined) has occurred, there shall be deposited into the Permitted Indebtedness
Account on such Monthly Transfer Date the full amount due under the SocGen
Instrument (including unpaid fees, indemnities, costs and expenses then due and
payable with respect to the SocGen Instrument);

        sixth, into the applicable subaccount of the Equity Account, such Owner
Lessor's Percentage of the balance remaining in the Revenue Account.

        (b)  If, on any Monthly Transfer Date, such Owner Lessor's Percentage of
the funds on deposit in the Revenue Account are insufficient to make in full any
transfer required pursuant to clause first, second, third, fourth or fifth of
Section 4.1(a), the Collateral Agent shall make such transfer with funds then on
deposit (in the following order of priority) (i) in the applicable subaccount of
each of the Supplemental Account, the Subordinated Reserve Account (funds shall
be transferred from the Subordinated Reserve Account only with respect to clause
first, second, third and fourth), the Subordinated Rent Payment Account, the
Suspended Distributions Account, the Additional Reserve Account (funds shall be
transferred from the Additional Reserve Account only with respect to clause
first, second and third), the Equity Account (funds shall be transferred from
the Equity Account only with respect to clause second and third) or the Reserve
Account (funds shall be transferred from the Reserve Account only with respect
to clause second and third), as available.

        Section 4.2    Recovery Event Proceeds Account.    

        (a)  Except as otherwise provided in Section 4.2(b) and subject to
Section 4.13, on each Monthly Transfer Date occurring after a Recovery Event and
until Restoration with respect thereto is completed, the Collateral Agent shall
transfer to the Facility Lessee, from the funds on deposit in each subaccount of
the Recovery Event Proceeds Account, such Owner Lessor's Percentage of the
amount certified in the Request Letter delivered in connection with such Monthly
Transfer Date to be the aggregate amount then due and payable in respect of such
Restoration.

        (b)  Subject to Section 4.13, on any Rent Payment Date or Termination
Value Payment Date on which Rent or Termination Value under a Facility Lease is
required to be paid with any Recovery Event Proceeds, the Collateral Agent shall
transfer, from the funds on deposit in the applicable subaccount of the Recovery
Event Proceeds Account, the following amounts in the following order of
priority:

        first, to the applicable Owner Lessor under such Facility Lease, the
amount certified in the Request Letter delivered in connection with such Rent
Payment Date or Termination Value Payment Date to be the amount then due and
payable in respect of Senior Rent under such Facility Lease (including premium
and interest, if any);

        second, into the Permitted Indebtedness Account, the amount sufficient
to pay in full the Permitted Indebtedness outstanding; and

        third, to the applicable Owner Lessor, the amount certified in such
Request Letter to be the amount of the Component A of Basic Lease Rent or the
Component A of Termination Value then due and payable under such Facility Lease.

10

--------------------------------------------------------------------------------




        Section 4.3    Senior Rent Payment Account.    Subject to Section 4.13
hereof, on any Rent Payment Date for a Facility Lease, the Collateral Agent
shall transfer from funds on deposit in the applicable subaccount of the Senior
Rent Payment Account to the Security Agent on behalf of the applicable Owner
Lessor, the amount certified by the Facility Lessee in the Request Letter
delivered in connection with such Rent Payment Date to be payable with respect
to the Senior Rent and all Supplemental Rent (other than Excepted Payments)
under such Facility Lease on such date.

        Section 4.4    Reserve Account.    Subject to Sections 4.13 and 4.1(b)
hereof and so long as no Lease Event of Default (other than a Rent Default
Event) then exists, on any Rent Payment Date for a Facility Lease, the
Collateral Agent shall transfer to the applicable Owner Lessor from funds on
deposit in the applicable subaccount of the Reserve Account the amount certified
by the Facility Lessee to be equal to the difference, if positive, between the
amounts payable with respect to the Component A of Basic Lease Rent under such
Facility Lease on such Rent Payment Date and the amounts that would be available
under Section 4.8, if any (and whether or not the conditions have been met under
Section 6.9 of the applicable Participation Agreement), after giving effect to
any transfers (with respect to such subaccount) to be made on such date pursuant
to Section 4.1 hereof for use in making payments with respect to the Component A
of Basic Lease Rent in accordance with the applicable Operative Documents.

        Section 4.5    LD Account; NOx Reserve Account.    During the NOx
Reserve Period, subject to Section 4.13 hereof, on each Business Day specified
in the Request Letter, the Collateral Agent shall transfer to the Facility
Lessee from the funds on deposit in the applicable subaccount of the LD Account
and the NOx Reserve Account respectively, the amount certified in such Request
Letter to be the aggregate amount then due and payable in respect of emission
allowances required to be acquired by the Facility Lessee from time to time
during such period. The transfers shall be made from the applicable subaccounts
of the LD Account and the NOx Reserve Account in the following order of
priority: first, the applicable subaccount of the LD Account and second, the
applicable subaccount of the NOx Reserve Account. Subject to Section 4.13, on
the first Monthly Transfer Date following the end of the NOx Reserve Period the
balance remaining in each subaccount of the LD Account and the NOx Reserve
Account shall be transferred into the Equity Account.

        Section 4.6    Permitted Indebtedness Account.    (a) Subject to
Section 4.13 hereof, on any date on which any payment is due and payable in
respect of Permitted Indebtedness, after giving effect to all transfers to be
made on such date pursuant to Section 4.1, the Collateral Agent shall transfer
to the Persons that provide each class of Permitted Indebtedness, from the funds
on deposit in the Permitted Indebtedness Account, the aggregate amount of
principal, premium, fees, indemnities, costs and expenses then due and payable
to the Persons that provide each such class of Permitted Indebtedness, as
certified in the Request Letters delivered in connection with such Monthly
Transfer Date.

        (b)  Subject to Section 4.13 hereof, on any date on which an Additional
Amount is required to be paid under the SocGen Instrument, after giving effect
to all transfers to be made on such date pursuant to Section 4.1, the Collateral
Agent shall transfer to the counterparty under the SocGen Instrument, from the
funds on deposit in the Permitted Indebtedness Account, the amount required to
be deposited on such date, as certified in the Request Letter delivered in
connection with such deposit; provided however, that no funds shall be
transferred on such date for making of a deposit under the SocGen Instrument
unless after giving effect to such transfer there are sufficient funds remaining
to make in full transfers required pursuant to clause third of Section 4.7
hereof, as certified in the Request Letter. If on any Rent Payment Date on which
an Additional Amount is required to be paid under the SocGen Instrument the
conditions set forth in the proviso immediately above are not satisfied, then an
amount equal to the sum of deposits made into the Permitted Indebtedness Account
since the immediately preceding Rent Payment Date pursuant to clause fifth
(A) of Section 4.1(a) hereof in respect of Additional Amount shall be
transferred from the Permitted Indebtedness Account into the Equity Account
following the payment pursuant to clause (a) of this Section 4.6.

11

--------------------------------------------------------------------------------



        Section 4.7    Equity Account.    

        (a)  Subject to Section 4.13, on the date specified below the Collateral
Agent shall transfer, from the funds on deposit in each subaccount of the Equity
Account, the amount certified by the Facility Lessee in the Request Letter
delivered in connection with such date the following amounts in the following
order of priority:

        first, after giving effect to all transfers made pursuant to Section 4.1
hereof, on each Monthly Transfer Date either (a) which is also a Restricted
Payment Blockage Date occurring prior to the Additional Reserve Period or
(b) which occurs during the Additional Reserve Period, into the applicable
subaccount of the Supplemental Account, the amount, if any, by which the sum of
the balance in the applicable subaccount of the Senior Rent Payment Account and
the balance in the applicable subaccount of the Equity Account (immediately
prior to giving effect to the transfer contemplated by this clause first)
exceeds the applicable Senior Rent Reserve Amount;

        second, on each Monthly Transfer Date either (a) which is also a
Restricted Payment Blockage Date occurring prior to the Additional Reserve
Period or (b) which occurs during the Additional Reserve Period, into the
applicable subaccount of the Additional Reserve Account the amount by which the
sum of (1) the Owner Lessor's Percentage of the balance in the Revenue Account
and (2) the balances in the applicable subaccounts of the Senior Rent Payment
Account, the Equity Account (immediately prior to giving effect to the transfer
contemplated by this clause second) and the Recovery Event Proceeds Account
exceeds the sum of all the Basic Lease Rent and Supplemental Lease Rent due and
unpaid on that date and the average of the next two aggregate payments of the
Basic Lease Rent, in each case, under the applicable Facility Lease minus the
Owner Lessor's Percentage of $1 million, as certified in the Request Letter;

        third, on each Restricted Payment Date which does not occur during the
Additional Reserve Period if the conditions to the payments of the Component A
of Basic Lease Rent are satisfied pursuant to Section 6.9 of the applicable
Participation Agreement, into the applicable subaccount of the Subordinated Rent
Payment Account, an amount payable with respect to the Component A of Basic
Lease Rent plus all Excepted Payments, if any, due and payable under the
applicable Facility Lease on the Restricted Payment Date, together with the
amount of all deficiencies, if any, with respect to all payments required in all
prior months, as certified in the Request Letter; provided that on each
Restricted Payment Date that is not a Rent Payment Date if the SocGen Instrument
is not in effect through the following two Restricted Payment Dates than the
Collateral Agent shall deposit 1/2 of the amount of Component A of Basic Lease
Rent due and payable on the Rent Payment Date following such Restricted Payment
Date;

        fourth, on each Restricted Payment Date which does not occur during the
Additional Reserve Period if the conditions to the payment of the Component A of
Basic Lease Rent set forth in Section 6.9 of the applicable Participation
Agreement are satisfied, into the applicable subaccount of the Subordinated
Reserve Account, an amount equal to the difference, if positive, between the
Reserve Requirement under the applicable Facility Lease and the sum of the
balances on deposit in the applicable subaccounts of the Reserve Account and the
Subordinated Reserve Account;

        fifth, on each Restricted Payment Date which occurs during the NOx
Reserve Period which is not also the Additional Reserve Period if the conditions
to the payment of the Component A of Basic Lease Rent set forth in Section 6.9
of the applicable Participation Agreement are satisfied, the balance remaining
in the applicable subaccount of the Equity

12

--------------------------------------------------------------------------------




Account into the applicable subaccount of the NOx Reserve Account the amount
equal to such Owner Lessor's Percentage of the NOx Reserve Requirement;

        sixth, on each Restricted Payment Date which does not occur during the
Additional Reserve Period if the conditions to the payment of the Component A of
Basic Lease Rent set forth in Section 6.9 of the applicable Participation
Agreement are satisfied, the balance remaining in the applicable subaccount of
the Equity Account, either into the Distributions Account or any other account
designated by the Facility Lessee for the making of Restricted Payments if the
conditions to making these payments as set forth in Section 6.10 of the
applicable Participation Agreement are satisfied or into the applicable
subaccount of the Suspended Distributions Account if such conditions in
Section 6.10 of the applicable Participation Agreement are not satisfied; and

        seventh, on each Monthly Transfer Date either (a) which is not a
Restricted Payment Blockage Date occurring prior to the Additional Reserve
Period and (b) which does not occur during the Additional Reserve Period, into
the applicable subaccount of the Supplemental Account the amount by which the
sum of (1) the Owner Lessor's Percentage of the balance in the Revenue Account
and (2) the balances in the applicable subaccounts of the Senior Rent Payment
Account, the Equity Account and the Recovery Event Proceeds Account exceeds the
sum of all the Basic Lease Rent and Supplemental Lease Rent due and unpaid on
that date and the average of the next two aggregate payments of the Basic Lease
Rent, in each case, under the applicable Facility Lease minus the Owner Lessor's
Percentage of $1 million, as certified in the Request Letter.

        (b)  The amount withdrawn from the applicable subaccounts of the Equity
Account, the Supplemental Account or the Additional Reserve Account shall be in
the manner and priority provided herein:

          (i)  First, upon the occurrence and during the continuance of a Rent
Default Event under a Facility Lease, the applicable Owner Lessor may from time
to time request and the Collateral Agent shall transfer from the applicable
subaccounts (in the following order of priority) of the Supplemental Account,
the Equity Account and the Additional Reserve Account (the "Letter of Credit
Accounts") to such Owner Lessor, to the extent then on deposit in such
subaccount, an amount equal to the Component A of Basic Lease Rent under such
Facility Lease then past due (the "Overdue Rent"); provided, that (i) as a
condition to such transfer, such Owner Lessor shall cause to be delivered to the
Collateral Agent a standby letter of credit with respect to such Facility Lease
in form reasonably satisfactory to the parties hereto (the "Component A Letter
of Credit") issued in favor of the Collateral Agent by an Acceptable Credit
Provider for the account of a party other than Homer City or any of the Owner
Lessors in the face amount equal the amount requested to be withdrawn, provided,
further, that any transfer of funds from such subaccount of the relevant Letter
of Credit Accounts pursuant to this Section 4.7(b) shall not be deemed to
constitute any payment of Rent. If at any time after the delivery of a Component
A Letter of Credit the amount the Collateral Agent is then directed to transfer
from such subaccount of the Equity Account pursuant to the terms of this
Agreement exceeds cash then on deposit in such subaccount of the Letter of
Credit Account (such excess amount, the "Shortfall Amount"), then the Collateral
Agent shall draw on the Component A Letter of Credit in an amount equal to the
lesser of the Shortfall Amount and the undrawn face amount of the Component A
Letter of Credit and shall deposit the proceeds of such drawing into the
applicable subaccounts of the relevant Letter of Credit Account (for application
in accordance with the terms of this Security Deposit Agreement). If pursuant to
the terms thereof the Component A Letter of Credit becomes drawable as a result
of the failure of such Component A Letter of Credit to be extended or failure to
provide a replacement letter of credit within 30 days of a downgrade

13

--------------------------------------------------------------------------------

of the applicable Acceptable Credit Provider, the Collateral Agent shall draw on
the Component A Letter of Credit in an amount equal to the undrawn face amount
of the Component A Letter of Credit and shall deposit the proceeds of such
drawing into the applicable subaccount of the relevant Letter of Credit Accounts
(for application in accordance with the terms of this Security Deposit
Agreement).

        (ii)  Second, so long as no Lease Event of Default has occurred and is
continuing and distributions are not blocked pursuant to Section 6.10 (b)(ii) or
(iii) of each Participation Agreement, the Facility Lessee may from time to time
request and the Collateral Agent shall transfer from the applicable subaccount
of the Equity Account to the Facility Lessee, to the extent cash is then on
deposit in such subaccount, an amount equal to the funds specified in such
request; provided, that (i) as a condition to such transfer, the Facility Lessee
shall cause to be delivered to the Collateral Agent a standby letter of credit
in form reasonably satisfactory to the Collateral Agent (the "Facility Lessee
Provided Letter of Credit") issued in favor of the Collateral Agent by an
Acceptable Credit Provider for the account of a party other than the Facility
Lessee or any of the Owner Lessors in the face amount equal to the amount
requested to be withdrawn. If at any time after the delivery of a Facility
Lessee Provided Letter of Credit the amount the Collateral Agent is then
directed to transfer from such subaccount of the Equity Account pursuant to the
terms of this Security Deposit Agreement exceeds cash then on deposit in such
subaccount of the Equity Account, as applicable (such excess amount, the
"Facility Lessee Provided Shortfall Amount"), then the Collateral Agent shall
draw on the Facility Lessee Provided Letter of Credit in an amount equal to the
lesser of the Facility Lessee Provided Shortfall Amount and the undrawn face
amount of the Facility Lessee Provided Letter of Credit and shall deposit the
proceeds of such drawing into such subaccount of the Equity Account, as required
(for application in accordance with the terms of this Security Deposit
Agreement). If pursuant to the terms thereof the Facility Lessee Provided Letter
of Credit becomes drawable as a result of the failure of such Facility Lessee
Provided Letter of Credit to be extended or failure to provide a replacement
letter of credit within 30 days of a downgrade of the applicable Acceptable
Credit Provider, the Collateral Agent shall draw on the Facility Lessee Provided
Letter of Credit in an amount equal to the undrawn face amount of the Facility
Lessee Provided Letter of Credit and shall deposit the proceeds of such drawing
into such applicable subaccount of the Equity Account or in such applicable
subaccount of the Equity Account (for application in accordance with the terms
of this Security Deposit Agreement).

        (c)  In addition, the Collateral Agent shall make transfers from the
funds on deposit in each subaccount of the Equity Account in accordance with
Sections 4.1(b) and 4.13(b).

        (d)  If, on any Restricted Payment Date the funds on deposit in the
applicable subaccount of the Equity Account are insufficient to make in full any
transfer required pursuant to clause third of Section 4.7(a) and the conditions
to the payments of Component A of Basic Rent are satisfied pursuant to
Section 6.9 of the applicable Participation Agreement, the Collateral Agent
shall transfer into the applicable subaccount of the Subordinated Rent Account
the amount of such shortfall after giving effect to any transfer pursuant to
Section 4.4 from funds then on deposit (in the following order of priority) in
the applicable subaccount of each of the Supplement Account, the Subordinated
Reserve Account or the Suspended Distributions Account, as available.

        (f)    The Reserve Requirement may be satisfied by Qualifying Credit
Support.

        Section 4.8    Supplemental Account and Additional Reserve
Account.    (a) Subject to Sections 4.13 and 4.1(b) hereof, on each Monthly
Transfer Date or Restricted Payment Date as applicable, the Collateral Agent
shall make transfers from the funds on deposit in the applicable subaccount of
each of

14

--------------------------------------------------------------------------------

the Supplemental Account and the Additional Reserve Account in accordance with
Sections 4.1(b) and 4.7(d).

        (b)  On each Monthly Transfer Date and immediately prior to making the
transfers contemplated by Section 4.7, the Collateral Agent shall transfer all
funds on deposit in each subaccount of the Supplemental Account and the
Additional Reserve Account into the applicable subaccount of the Equity Account.

        (c)  On the Lien Release Date, all amounts on deposit in the subaccounts
of the Additional Reserve Account shall be transferred to the Equity Account.

        (d)  After giving effect to all transfers contemplated by Section 4.7,
on each Restricted Payment Date which occurs during the Additional Reserve
Period, from funds on deposit in the applicable subaccount of the Supplemental
Account, the amount certified by the Facility Lessee in the Request Letter
delivered in connection with such date the following amounts in the following
order of priority:

        first, on each Restricted Payment Date if (a) such Restricted Payment
Date does not occur during a Restricted Payment Blockage Period and (b) the
conditions to the payments of Component A of Basic Lease Rent are satisfied
pursuant to Section 6.9 of the applicable Participation Agreement, into the
applicable subaccount of the Subordinated Rent Payment Account, an amount
payable with respect to the Component A of Basic Lease Rent plus all Excepted
Payments, if any, due and payable under the applicable Facility Lease on the
Restricted Payment Date, together with the amount of all deficiencies, if any,
with respect to all payments required in all prior months, as certified in the
Request Letter;

        second, on each Restricted Payment Date if (a) such Restricted Payment
Date does not occur during a Restricted Payment Blockage Period and (b) the
conditions to the payment of Component A of Basic Lease Rent set forth in
Section 6.9 of the applicable Participation Agreement are satisfied, into the
applicable subaccount of the Subordinated Reserve Account, an amount equal to
the difference, if positive, between the Reserve Requirement under the
applicable Facility Lease and the sum of the balances on deposit in the
applicable subaccounts of the Reserve Account and the Subordinated Reserve
Account; and

        third, on each Restricted Payment Date if (a) such Restricted Payment
Date does not occur during a Restricted Payment Blockage Period and (b) the
conditions to the payment of Component A of Basic Lease Rent set forth in
Section 6.9 of the applicable Participation Agreement are satisfied, the balance
remaining in the applicable subaccount of the Equity Account, either into the
applicable subaccount of the Distributions Account for the making of Restricted
Payments if the conditions to making these payments as set forth in Section 6.10
of the applicable Participation Agreement are satisfied or into the applicable
subaccount of the Suspended Distributions Account if such conditions in
Section 6.10 of the applicable Participation Agreement are not satisfied.

        Section 4.9    Subordinated Rent Payment Account.    Subject to
Sections 4.13 and 4.1(b) hereof, if the conditions to the payments of Component
A Portion of the Basic Lease Rent are satisfied pursuant to Section 6.9 of the
applicable Participation Agreement, on each Restricted Payment Date under such
Participation Agreement, after giving effect to all transfers to be made on such
date pursuant hereto, the Collateral Agent shall transfer to the applicable
Owner Lessor, from funds on deposit in the applicable subaccount of the
Subordinated Rent Payment Account, the amount certified by the Facility Lessee
in the Request Letter delivered in connection with such payment to be
(i) payable with respect to the Component A of the Basic Lease Rent and all
Excepted Payments under the applicable Facility Lease and (ii) available for use
in making such payments on account of the Component A of Basic

15

--------------------------------------------------------------------------------

Lease Rent and Excepted Payments in accordance with the terms of the applicable
Operative Documents.

        Section 4.10    Subordinated Reserve Account.    Subject to
Sections 4.13 and 4.1(b) hereof and so long as no Lease Event of Default (other
than a Rent Default Event) then exists on each Restricted Payment Date under
such Participation Agreement, following a distribution in accordance with the
terms of Sections 4.8 and 4.4 hereof, if any (and whether or not the conditions
have been met under Section 6.9 of the applicable Participation Agreement), the
Collateral Agent shall transfer to the applicable Owner Lessor, from funds on
deposit in the applicable subaccount of the Subordinated Reserve Account, the
amount certified by the Facility Lessee in the Request Letter delivered in
connection with such Restricted Payment Date to be equal to the difference, if
positive, between the aggregate amount of the Component A of Basic Lease Rent
and Excepted Payments under the applicable Facility Lease due and the aggregate
amount of payments, if any, made on such Restricted Payment Date pursuant to
Sections 4.8 and 4.4 hereof.

        Section 4.11    Suspended Distributions Account.    Subject to
Section 4.13 hereof, on each Monthly Transfer Date or Restricted Payment Date
(as applicable), the Collateral Agent shall make transfers from the funds on
deposit in the applicable subaccount of the Suspended Distributions Account in
accordance with Sections 4.1(b) and 4.7(d). Following the end of the Lease Term
of the applicable Facility Lease and the payment in full of all Rent,
Termination Value and other amounts due and owing from the Facility Lessee under
such Facility Lease and the other Operative Documents, the Collateral Agent
shall transfer, all the funds on deposit in the applicable subaccount of the
Suspended Distributions Account to the Facility Lessee.

        Section 4.12    Delivery of Request Letters.    Each Request Letter to
be delivered by the Facility Lessee pursuant to this Article IV shall be
delivered to the Collateral Agent not later than one day prior to the date that
the Collateral Agent is required to make any transfer specified therein. At the
time the Facility Lessee delivers to the Collateral Agent any Request Letter or
other written communication relating to any Account or subaccount of the
Accounts, the Facility Lessee shall deliver a copy thereof to each Owner Lessor
and its applicable Lease Indenture Trustee, Owner Participant and such Owner
Lessor's Representative.

        Section 4.13    Shortfall Notices.    Not later than the Business Day
preceding each date on which any transfer is to be made pursuant to this
Article IV, the Collateral Agent shall notify the applicable Owner Lessor and
its applicable Owner Participant if the amounts requested to be transferred on
such date in the Request Letter delivered in connection therewith exceed the
funds available in the applicable subaccounts of the relevant Accounts.

        Section 4.14    Transfers from Accounts During a Default Period.    

        (a)  During a Default Period under a Facility Lease, the Facility Lessee
shall be entitled to issue Request Letters and otherwise direct the transfer of
funds from the applicable Accounts or subaccounts of the Accounts pursuant to
the other provisions of this Article IV until the Collateral Agent receives a
Notice of Action directing that action be taken pursuant to Section 4.13(b).

        (b)  At any time after the Collateral Agent receives a Notice of Action
specifying that action be taken pursuant to this Section 4.13(b), the Collateral
Agent shall transfer (from the Accounts or applicable subaccounts in the order
set forth in Section 4.13(c)) the following amounts in the following order of
priority:

        first, to the Collateral Agent, the amount certified by the Collateral
Agent to be the sum of the unpaid fees, indemnities, costs and expenses then due
and payable for its services in such capacity;

16

--------------------------------------------------------------------------------

        second, pro rata to (i) the applicable Owner Lessor, the amount
certified by such Owner Lessor to be the aggregate amount (including premium and
interest, if any) then due and payable in respect of Senior Rent and
Supplemental Lease Rent (other than Excepted Payments) under the applicable
Operative Documents and (ii) to extent that the applicable Owner Lessor's
Percentage of amounts then on deposit in the Permitted Indebtedness Account are
insufficient to pay such amounts, to any Person who has provided Permitted
Indebtedness in the aggregate amount of the applicable Owner Lessor's Percentage
of such Permitted Indebtedness (including premium and interest, if any) then due
and payable;

        third, to the applicable Owner Lessor, the amount certified by such
Owner Lessor to be the aggregate amount of the Component A of Basic Lease Rent,
Component A of Termination Value and all other fees and indemnities in respect
thereof then due and payable in respect of such Component A of Basic Lease Rent
or Component A of Termination Value under the applicable Facility Lease;

        fourth, pro rata, to the Persons entitled thereto, an amount equal to
all other Supplemental Rent under the applicable Facility Lease then due and
payable to such Persons and all other sums due and owing by the Facility Lessee
to such Persons under any of the applicable Operative Documents (as certified in
writing by such Persons); and

        fifth, any surplus then remaining after the termination of the
applicable Facility Lease in accordance with its terms and the satisfaction of
all rents and fees thereunder, shall be paid to the Facility Lessee or its
successors or assigns or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

        (c)  The amounts to be distributed pursuant to Section 4.13(b) with
respect to any Facility Lease shall be debited from the subaccounts in the
following order of priority:

        first, from the applicable subaccount of the Suspended Distributions
Account;

        second, from the applicable subaccount of the Subordinated Reserve
Account;

        third, from the applicable subaccount of the Supplemental Account;

        fourth, from the applicable subaccount of the Subordinated Rent Payment
Account;

        fifth; from the applicable subaccount of the Reserve Account;

        sixth, from the applicable subaccount of the Additional Reserve Account;

        seventh, from the applicable subaccount of the Equity Account;

        eighth, from the applicable subaccount of the Senior Rent Payment
Account;

        ninth, solely with respect to amounts distributed pursuant to clauses
first through fourth of Section 4.13(b) above, up to an amount equal to the
amount then on deposit therein, from the applicable subaccount of the Recovery
Event Proceeds Account; and

        tenth, solely with respect to amounts distributed pursuant to clauses
first through fourth of Section 4.13(b) above, up to an amount equal to such
Owner Lessor's Percentage of the amount then on deposit therein, from the
Revenue Account.

It is understood and agreed that no amount on deposit in any other subaccount of
any of the Accounts (nor, except as provided in clauses seventh and eighth
above, amounts on deposit in the Revenue Account or the applicable subaccount of
the Recovery Event Proceeds Account) shall be available for distributions to be
made pursuant to Section 4.13(b) with respect to such Facility Lease and the
applicable Operative Documents.

17

--------------------------------------------------------------------------------

        Section 4.15    Collateral Agent's Calculations.    In making the
determinations and allocations required by Section 4.13, the Collateral Agent
may rely upon information specified in any Request Letter and any certificate of
the applicable Owner Lessor delivered to it, as applicable, and the Collateral
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information. All transfers and releases made by the Collateral
Agent pursuant to Section 4.13 shall be (subject to any decree of any court of
competent jurisdiction) final, and the Collateral Agent shall have no duty to
inquire as to the application by any Secured Party of any amounts distributed to
them.

        Section 4.16    Insufficient Amounts.    Except as provided in Sections
4.1(b) and 4.7(d) hereof, to the extent the applicable Owner Lessor Percentage
of the amounts on deposit in any Account (or, if the Account has subaccounts, in
the applicable subaccount) are insufficient to fully satisfy any transfer
requirement from such Account (or, if the Account has subaccounts, the
applicable subaccount) under this Article IV, such transfer shall be made to the
extent of the amounts on deposit in such Account (or, if the Account has
subaccounts, the applicable subaccount). In addition, if (i) any transfer
requirements from any Account (or, if the Account has subaccounts, the
applicable subaccount) in this Article IV share the same level of priority and
(ii) the funds equal to the applicable Owner Lessor Percentage of the funds in
such Account (or, if the Account has subaccounts, the funds in the applicable
subaccount) are insufficient to satisfy in full all such transfer requirements
which share such level of priority, such transfers shall be made on a pro rata
basis to the extent of the amounts on deposit in such Account (or, if the
Account has subaccounts, the funds in the applicable subaccount).


ARTICLE V
Investment


        Cash held by the Collateral Agent in the Accounts shall not be invested
or reinvested except as provided below:

        (a)  cash held in the Accounts or applicable subaccounts shall be
invested and reinvested in Permitted Investments by the Collateral Agent who
shall make such Permitted Investments (i) except during a Default Period, at the
written direction of the Facility Lessee and (ii) during a Lease Default or
Lease Event of Default under a Facility Lease, in Permitted Investments selected
by the Collateral Agent unless specific investment instructions are given to the
Collateral Agent by the applicable Owner Lessor and in such case, to the extent
of amounts credited to applicable subaccounts;

        (b)  the Collateral Agent shall sell or liquidate all or any designated
part of the Permitted Investments held in any Account to the extent credited to
any subaccount at any time the proceeds thereof are required to make a release
from any such subaccount or any transfer between subaccounts pursuant to
Article IV hereof; and

        (c)  all such Permitted Investments, the interest thereon, and the net
proceeds of the sale, liquidation or payment thereof, shall be held in the
appropriate Account and credited to the applicable subaccounts for the same
purposes as the cash used to purchase such Permitted Investments.

        The Collateral Agent shall take such action as may be necessary to
perfect the security interest created by this Agreement in all Permitted
Investments held in any Pledged Account.


ARTICLE VI
Collateral Agent


        Section 6.1    Rights, Duties, etc.    The acceptance by the Collateral
Agent of its respective duties hereunder is subject to the following terms and
conditions which the parties to this Agreement hereby

18

--------------------------------------------------------------------------------


agree shall govern and control with respect to the rights, duties, liabilities
and immunities of the Collateral Agent:

        (a)  it shall not be responsible or liable in any manner whatever for
soliciting any funds or for the sufficiency, correctness, genuineness or
validity of any funds or securities deposited with or held by it;

        (b)  it shall be protected in acting or refraining from acting upon any
written notice, certificate, instruction, request or other paper or document, as
to the due execution thereof and the validity and effectiveness of the
provisions thereof and as to the truth of any information therein contained,
which it in good faith believes to be genuine;

        (c)  it shall not be liable for any error of judgment or for any act
done or step taken or omitted except in the case of its gross negligence,
willful misconduct or bad faith;

        (d)  it may consult with and obtain advice from counsel of its own
choice in the event of any dispute or question as to the construction of any
provision hereof;

        (e)  it shall have no duties hereunder, except those which are expressly
set forth herein and in any modification or amendment hereof; provided, however,
that no such modification or amendment hereof shall affect its duties unless it
shall have given its prior written consent thereto;

        (f)    it may execute or perform any duties hereunder either directly or
through administrative agents or attorneys selected with reasonable care;

        (g)  it may engage or be interested in any financial or other
transactions with any party hereto and may act on, or as depositary, collateral
agent or administrative agent for, any committee or body of holders of
obligations of such Persons as freely as if it were not Collateral Agent
hereunder; and

        (h)  it shall not be obligated to take any action which in its
reasonable judgment would involve it in expense or liability unless it has been
furnished with reasonable indemnity.

        Section 6.2    Resignation or Removal.    The Collateral Agent may
resign or be removed as set forth in Section 6.5 of the Amended and Restated
Guarantee and Collateral Agreement.


ARTICLE VII
Determinations


        In the event of any dispute as to any amount to be distributed or paid
by the Collateral Agent from the Accounts (or subaccounts), the Collateral Agent
is authorized and directed to retain in its possession without liability to
anyone all or any part of the amounts then on deposit in the Accounts or
subaccounts, until such dispute shall have been settled by mutual agreement of
the disputing parties or by a final order, decree or judgment of a Federal or
State court of competent jurisdiction located in the State of New York (with
respect to disputes in connection with amounts on deposit in the Accounts or
subaccounts), and time for an appeal has expired and no appeal has been
perfected, but the Collateral Agent shall be under no duty whatsoever to
institute or defend any such proceedings.


ARTICLE VIII
Miscellaneous


        Section 8.1    Indemnification of Collateral Agent.    The Facility
Lessee assumes liability for, and agrees to indemnify, protect, save and keep
harmless each Owner Lessor, each Owner Lessor's Representative, each Owner
Participant, the Security Agent and the Collateral Agent and their respective
successors, assigns, agents and servants from and against, any and all claims,
liabilities, obligations, losses, damages, taxes, penalties, costs and expenses
(including reasonable attorneys' fees)

19

--------------------------------------------------------------------------------

that may be imposed on, incurred by, or asserted against, at any time, such
Owner Lessor, such Owner Lessor's Representative, such Owner Participant, the
Security Agent or the Collateral Agent and in any way relating to or arising out
of the execution and delivery of this Agreement, the establishment of the
Accounts and subaccounts, the acceptance of deposits, the purchase or sale of
Permitted Investments, the retention of cash and Permitted Investments or the
proceeds thereof and any payment, transfer or other application of cash or
Permitted Investments in accordance with the provisions of this Agreement, or as
may arise by reason of any act, omission or error of the Collateral Agent made
in good faith in the conduct of its duties; except that the Facility Lessee
shall not be required to indemnify, protect, save and keep harmless the
Collateral Agent or any Owner Lessor, against its own gross negligence or
willful misconduct. The indemnities contained in this Section 8.1 shall survive
the termination of this Agreement.

        Section 8.2    Waiver of Right of Set-Off.    The Collateral Agent
waives, with respect to all of its existing and future claims against the
Facility Lessee, all existing and future rights of set-off and banker's liens
against the Accounts and subaccounts and all items (and proceeds thereof) that
come into its possession in connection with the Accounts.

        Section 8.3    Termination.    The provisions of Articles III and IV
with respect to the applicable Accounts or subaccounts shall terminate on the
date on which the applicable Facility Lease shall terminate in accordance with
its terms and the Obligations under the applicable Transaction Documents shall
have been paid in full. Promptly after such termination, the applicable Owner
Lessor shall notify the Collateral Agent of such termination and the Collateral
Agent hereby agrees that at the time of such termination (x) the Owner Lessor's
Percentage of amounts or Permitted Investments in the Accounts or amounts and
Permitted Investments in the applicable subaccounts, as applicable, shall be
liquidated as soon as commercially prudent, (y) a reconciliation shall be made
of the distributions made from the applicable Accounts or subaccounts and any
necessary adjustments to the balances of such applicable Accounts or subaccounts
as a result of such reconciliation shall be made and (z) the applicable portion
of Owner Lessor's Percentage of the moneys in the applicable Accounts, subject
to the other Transaction Documents, or subaccounts (after giving effect to such
liquidation and such adjustments) shall, subject to other Transaction Documents,
be distributed to the Facility Lessee or as it may direct.

        Section 8.4    Severability.    If any one or more of the covenants or
agreements provided in this Agreement on the part of the parties hereto to be
performed should be determined by a court of competent jurisdiction to be
contrary to law, such covenant or agreement shall be deemed and construed to be
severable from the remaining covenants and agreements herein contained and shall
in no way affect the validity of the remaining provisions of this Agreement.

        Section 8.5    Counterparts.    This Agreement may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute one and the same instrument.

        Section 8.6    Amendments.    The provisions of this Agreement and other
Transaction Documents may be amended, modified or waived if such amendment,
modification or waiver is in writing and is entered into in accordance with the
provisions of the Participation Agreement.

        Section 8.7    APPLICABLE LAW.    THIS AGREEMENT SHALL IN ALL RESPECTS
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK REGARDLESS OF ANY OTHER PROVISION IN ANY OTHER AGREEMENT, FOR PURPOSES OF
THE NEW YORK UCC, NEW YORK SHALL BE DEEMED TO BE THE SECURITIES INTERMEDIARY'S
JURISDICTION AND THE ACCOUNTS (AS WELL AS THE SECURITIES ENTITLEMENTS RELATED
THERETO) SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

20

--------------------------------------------------------------------------------


        Section 8.8    Notices.    Except as otherwise specifically provided
herein, all notices, consents, directions, approvals, instructions, requests and
other communications required or permitted by the terms hereof to be given to
any Person shall be in writing and shall be deemed to have been duly given or
made when delivered if delivered by hand or courier or when received if sent by
mail or telecopy, in each case addressed to the party to which such notice is
required or permitted to be given or made hereunder set forth below its
signature hereto, or such other address as may be specified from time to time by
such party in a notice to the other parties hereto.

        Section 8.9    Benefit of Security Deposit Agreement    

        (a)  This Security Deposit Agreement shall inure to the benefit of, and
be enforceable by, the parties hereto and their respective successors and
permitted assigns, and no other Person shall be entitled to any of the benefits
of this Security Deposit Agreement.

        (b)  Notwithstanding the foregoing, in order to secure the Lessor Notes
of each Owner Lessor, such Owner Lessor will assign and grant a first priority
security interest in favor of its applicable Lease Indenture Trustee in and to
all of such Owner Lessor's right, title and interest in, to and under this
Security Deposit Agreement (other than to the extent relating to Excepted
Payments and the rights to enforce and collect the same). The Facility Lessee
hereby consents to such assignment and to the creation of such Lien and security
interest and acknowledges receipt of copies of the Lease Indenture, it being
understood that such consent shall not affect any requirement or the absence of
any requirement for any consent of the Facility Lessee under any other
circumstances. Unless and until the Collateral Agent shall have received written
notice from the Lease Indenture Trustee that the Lien of the applicable Lease
Indenture has been fully discharged, the applicable Security Agent shall have
the right (i) to directly receive for application in accordance with the terms
of the applicable Lease Indenture all amounts payable or otherwise distributable
under this Agreement to the applicable Owner Lessor (other than in respect of
the Excepted Payments) and (ii) to exercise the rights of such Owner Lessor
under this Security Deposit Agreement (other than with respect to Excepted
Payments and the rights to enforce and collect the same) to the extent set forth
in and subject to the exceptions set forth in the applicable Lease Indenture.

21

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto have each caused this Agreement
to be duly executed by their duly authorized officers, all as of the day and
year first above written.

    EME HOMER CITY GENERATION L.P.
 
 
By:
MISSION ENERGY WESTSIDE, INC., its General Partner
 
 
By:
/s/  STEVEN D. EISENBERG      

--------------------------------------------------------------------------------

Name: Steven D. Eisneberg
Title: Vice President
 
 
Address for Notices:
 
 
18101 Von Karman Avenue
Suite 1700
Irvine, California 92612-1046
 
 
THE BANK OF NEW YORK, as Collateral Agent
 
 
By:
/s/  CHRISTOPHER J. GRELL      

--------------------------------------------------------------------------------

Name: Christopher J. Grell
Title: Authorized Signer
 
 
THE BANK OF NEW YORK, as Securities Intermediary
 
 
By:
/s/  CHRISTOPHER J. GRELL      

--------------------------------------------------------------------------------

Name: Christopher J. Grell
Title: Authorized Signer
 
 
Address for Notices:
 
 
114 West 47th Street
25th Floor
New York, New York 10036

22

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.18.2



TABLE OF CONTENTS
ARTICLE I Definitions
ARTICLE II Agreement of Collateral Agent; Creation of Accounts; Grant of
Security Interests
ARTICLE III Deposits into Accounts
ARTICLE IV Transfers from Accounts
ARTICLE V Investment
ARTICLE VI Collateral Agent
ARTICLE VII Determinations
ARTICLE VIII Miscellaneous
